 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JAONG BOUIE, JR.,                             No. 2:17-cv-2044 TLN AC P
12                           Petitioner,
13            v.                                         ORDER
14    ROBERT FOX,
15                           Respondent.
16

17           Petitioner requested an extension of time to file a motion for a certificate of appealability.

18   Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Petitioner’s request for an extension of time, ECF No. 60, is granted; and

20           2. Petitioner may file a motion for a certificate of appealability within thirty days from the

21   filing of this order.

22   DATED: July 14, 2021

23

24

25

26

27

28
